DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 10/22/2021 has been entered and made of record.  Claims 1-3, 8, 12, 22 and 26 have been amended.  Claims 27-29 are newly added.  Claims 1-29 remain pending.
Response to Arguments
Regarding to claims 12-17 and 22-26 rejected under 35 USC 102, Applicant argued on page 8-13
“Independent claim 12 recites a nozzle cap comprising a cap cover and a cap body, the cap body comprising an inner housing and an outer housing. As presently amended, claim 12 requires "the outer housing disposed axially between the inner housing and the cap cover." (Emphasis added.) Claim 12 further requires "the outer housing comprising a bottom wall and a substantially circumferential wall extending from the bottom wall, the substantially circumferential wall and the bottom wall together defining a cavity, the bottom wall confronting the inner housing." (Emphasis added.) Applicant respectfully submits that Gibson fails to meet these limitations. 
Referring to Figure 42 of Gibson, reproduced below, Gibson discloses a nozzle cap assembly 4100 comprising a nozzle cap cover 4110, a nozzle cap housing 4130, and an antenna cover 4120. The Office Action asserts that the nozzle cap cover 4110 can be considered the cap cover, the nozzle cap housing 4130 can be considered the inner housing, and the antenna cover 4120 can be considered the outer housing. However, the antenna cover 4120 is not disposed axially between the nozzle cap cover 4110 and the nozzle cap housing 4130. Rather, as shown in Figure 45, reproduced below, the antenna cover 4120 wraps externally around an antenna mounting portion 4132 (shown in Figure 42 below and annotated in Figure 45) of the nozzle cap housing 4130 and is thereby disposed substantially radially outward of the nozzle cap housing 4130. Applicant therefore respectfully submits that Gibson fails to disclose "the outer housing disposed axially between the inner housing and the cap cover," as claimed
Furthermore, as shown in Figure 42 above, the antenna cover 4120 defines a substantially circumferential wall (annotated above). However, the antenna cover 4120 does not define a bottom wall from which the circumferential wall extends. Rather, the antenna cover 4120 defines the circumferential wall only. Thus, Applicant respectfully submits that Gibson fails to disclose "the outer housing comprising a bottom wall and a substantially circumferential wall extending from the bottom wall, the substantially circumferential wall and the bottom wall together defining a cavity, the bottom wall confronting the inner housing," as claimed”
“Independent claim 22 recites a cap cover, and inner housing, and an outer module. The cap cover defines a cap fastener hole, and the inner housing defines an inner fastener hole. As presently amended, claim 22 requires the "outer module disposed axially between and removably between the inner housing and the cap cover." (Emphasis added.) Furthermore, claim 22 requires "the outer module defining an outer fastener hole," and "a fastener engaging each of the cap fastener hole, inner fastener hole, and outer fastener hole." (Emphasis added.) Applicant respectfully submits that Gibson fails to meet these limitations. 
Referring to Figure 43 of Gibson, reproduced below, Gibson discloses a nozzle cap assembly 4100 comprising a nozzle cap cover 4110, a nozzle cap housing 4130, an antenna assembly 100, and an antenna cover 4120. The Office Action asserts that the nozzle cap cover 4110 can be considered the cap cover, the nozzle cap housing 4130 can be considered the inner housing, and the antenna assembly 100/antenna cover 4120 can be considered the outer module. However, neither the antenna assembly 100 nor the antenna cover 4120 is disposed axially between the nozzle cap cover 4110 and the nozzle cap housing 4130. Rather, each of the antenna assembly 100 and the antenna cover 4120 wraps externally around an antenna mounting portion 4132 of the nozzle cap housing 4130 and is thereby disposed substantially radially outward of the nozzle cap housing 4130. Applicant therefore respectfully submits that Gibson fails to disclose the "outer module disposed axially between and removably between the inner housing and the cap cover," as claimed. 
Furthermore, as shown, the nozzle cap cover 4110 defines a plurality of fastener holes 4111, and the nozzle cap housing 4130 defines a plurality of fastener attachment tabs 4136, each fastener attachment tab 4136 defining a threaded fastener hole 4137. A bolt 3801 (shown in Figure 38A) can engage each corresponding pair of fastener holes 4111 and fastener holes 4137. However, neither the antenna assembly 110 nor the antenna cover 4120 defines a fastener hole, and the bolt 3801 does not engage either of the antenna assembly 110 or the antenna cover 4120. Rather, the antenna assembly 110 and the antenna cover 4120 are secured to the nozzle cap cover 4110 and the nozzle cap housing 4130 by wrapping around an antenna mounting portion 4132 of the nozzle cap housing 4130, and by being sandwiched between the cap cover 4110 and a lower rim 4133 of the nozzle cap housing 4130. Applicant therefore respectfully submits that Gibson fails to disclose “the outer module defining an outer fastener hole,” as claimed, and further fails to disclose “a fastener engaging each of the cap fastener hole, inner fastener hole, and outer fastener hole,” as claimed.

Regarding to claims 1, 4-6 and 8-10, Applicant argued on page 14-17
“A. Claims 1, 4-6, and 8-10 are Patentable over Gibson in View of Special-Insert Claim 1 requires a cap body, a vibration sensor, and a metal insert. The cap body comprises and inner housing and an outer housing, wherein the inner housing defines an upper wall and a metal post extending from the upper wall. As presently amended, claim 1 further requires "a lower wall of the outer housing abutting the upper wale' of the inner housing. (Emphasis added.) Additionally, claim 1 requires "the metal post extending into the outer housing at the lower wall." (Emphasis added.) Claim 1 also requires the metal insert disposed within the outer housing and "contacting both of the vibration sensor and the metal post of the inner housing such that the vibration sensor is in metal-to-metal contact with the metal post." (Emphasis added) Applicant respectfully submits that Gibson and Special-Insert, both separately and in combination, fail to meet these limitations.  Referring to Figure 42, reproduced below, Gibson discloses a nozzle cap assembly 4100 comprising a nozzle cap housing 4130 and an antenna cover 4120. The nozzle cap assembly 4100 can comprise a sensor 1426 (shown in Figure 14 below), which can be a vibration sensor. The nozzle cap housing 4130 defines an upper end 4138 (underneath gasket 4210) and a plurality of fastener attachment tabs 4136 extending from the upper end 4138. Furthermore, the antenna cover 4120 defines a lower end (annotated below). However, the lower end of the antenna cover 4120 does not about the upper end 4138 of the nozzle cap housing 4130. Rather, when assembled, the upper end 4138 of the nozzle cap housing 4130 is oriented proximate to an upper end (annotated below) of the antenna cover 4120, and the lower end of the antenna cover 4120 abuts a lower rim 4133 of the nozzle cap housing 4130. Moreover, the fastener attachment tabs 4136 do not extend into the antenna cover 4120 at the lower end of the antenna cover 4120. Rather, when assembled, the fastener attachment tabs 4136 extend away from antenna cover 4120 at the upper end of the antenna cover 4120. Special-Insert also fails to disclose such as arrangement of an inner housing and an outer housing, and fails to disclose such posts extending from an inner housing. Applicant therefore respectfully submits that Gibson and Special-Insert, both separately and in combination, fail to disclose "a lower wall of the outer housing abutting the upper wall" of the inner housing, as claimed, and further fail to disclose "the metal post extending into the outer housing at the lower wall," as claimed.  Additionally, the Office Action concedes that Gibson fails to disclose a metal insert, but points to Special-Insert, which does disclose various inserts formed from metal materials. Referring to Figure 1 of Special-Insert, reproduced below, the insert (annotated below) can be received within a hole (annotated below) of a plastic component (annotated below), and a fastener (annotated below) can engage the insert. However, neither Gibson nor Special-Insert disclose, teach, or suggest that such an insert could be arranged to contact both the vibration sensor 1426 and the fastener attachment tabs 4136 of Gibson. Furthermore, neither Gibson nor Special-Insert disclose, teach, or suggest the vibration sensor 1426 being in metal-to-metal contact with one of the attachment tabs 4136 via the insert. In fact, there would be no reason to combine to the insert of Special-Insert with the nozzle cap assembly 4100 of Gibson to place the vibration sensor 1426 in metal-to-metal contact with the attachment tab 4136, because the vibration sensor 1426 of Gibson is already in metal-to-metal contact with a base 1422 (shown in Figure 14 below) of the nozzle cap 1402. Applicant therefore respectfully submits that Gibson and Special-Insert, both separately and in combination, fail to disclose the insert "contacting both of the vibration sensor and the metal post of the inner housing such that the vibration sensor is in metal-to-metal contact with the metal post," as claimed”.
Applicant’s arguments are fully considered and they are persuasive therefore, Examiner withdraws said rejection.
Regarding to Applicant’s argument about Gibson fails to teach “the outer housing comprising a bottom wall and a substantially circumferential wall extending from the bottom wall, the substantially circumferential wall and the bottom wall together defining a cavity, the bottom wall confronting the inner housing”.
Applicant recited the outer housing comprising a bottom wall and a substantial circumferential wall.  In broadest reasonable interpretation in light of the specification, Examiner determines that “a bottom wall” is “an inner wall 220” shown in Fig. 13 which has a structure that can be used to mount other components (¶0061 - Referring to the exploded view of FIG. 13, in some aspects, the outer housing 240 can comprise a vent 1310, such as, for example, a Gore® vent. As shown, the vent 1310 can comprise a membrane 1320 mounted to the inner wall 220 of the cap body 210 (shown in FIG. 2)).
In the prior art, Gibson teaches an outer housing (Fig. 44  outer housing 4120) and the outer housing has a substantially circumferential wall (See Fig.44 – the outer housing formed by circumferential wall 4120).  However, Gibson fails to teach “the bottom wall” as recited in the claim because the outer housing in the prior art has a hollow bottom instead of a bottom structure.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021, 09/16/2021, 11/12/2021 and 01/21/2022 were filed after the mailing date of the Non-Final Rejection Office Action on 08/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-11, 13-14, 17-21 - The nozzle cap for [[a]]the fire hydrant of
Claim 15 - The nozzle cap for the fire hydrant of claim 14, further comprising a tongue and a groove joint, the tongue and the groove joint comprising [[a]]the tongue formed on one of the housing lid and the outer housing and a groove formed in the other of the housing lid and the outer housing.
Allowable Subject Matter
Claims 1-29 are allowed
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations
Regarding independent claim 1, the prior art of record does not teach or suggest the claimed invention having “the inner housing defining an upper wall and a metal post extending from the upper wall, a lower wall of the outer housing abutting the upper wall and the metal post extending into the outer housing at the lower wall” and a combination of other limitations thereof as claimed in claim 1
Regarding claims 2-11, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding independent claim 12, the prior art of record does not teach or suggest the claimed invention having “comprising a bottom wall and a substantially circumferential wall extending from the bottom wall, the substantially circumferential wall and the bottom wall together defining a cavity, the bottom wall confronting the inner housing” and a combination of other limitations thereof as claimed in claim 12
Regarding claims 13-21, the claims have been found allowable due to their dependencies to claim 12 above.
Regarding independent claim 22, the prior art of record does not teach or suggest the claimed invention having “wherein the nozzle cap further comprises a cap cover defining a recess and a cap fastener hole; and wherein the locating pin extends through the recess of the housing lid and engages the recess of the cap cover to align the cap fastener hole with the outer fastener hole and the lid fastener hole” and a combination of other limitations thereof as claimed in claim 22
Regarding claims 23-26, the claims have been found allowable due to their dependencies to claim 22 above.
Regarding independent claim 27, the prior art of record does not teach or suggest the claimed invention having “wherein the nozzle cap further comprises a cap cover defining a recess and a cap fastener hole; and wherein the locating pin extends through the recess of the housing lid and engages the recess of the cap cover to align the cap fastener hole with the outer fastener hole and the lid fastener hole” and a combination of other limitations thereof as claimed in claim 27
Regarding independent claim 28, the prior art of record does not teach or suggest the claimed invention having “comprising a membrane, the membrane configured to allow air to pass there through and to prohibit liquid from passing there through, the membrane mounted to an inner wall of the cap body” and a combination of other limitations thereof as claimed in claim 28
Regarding independent claim 29, the prior art of record does not teach or suggest the claimed invention having “the vibration sensor defining a sensor axis, wherein the cap axis extends perpendicular to the sensor axis” and a combination of other limitations thereof as claimed in claim 29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862